This proceeding was begun in the county court of Galveston county by a petition filed therein by appellee against appellant, administratrix of the estate of Albert Cole, deceased, to require her, as such administratrix, to turn over to petitioner one-half of the sum of $421, which at the date of the death of Albert Cole was on deposit in his name in the First National Bank of Galveston, and had been withdrawn therefrom by appellant after her appointment as temporary administratrix. The petitioner claimed that said money was community funds earned by the deceased while he was the lawful husband of petitioner, ond one-half thereof belonged to petitioner, who was divorced from said Cole some time prior to his death, the property rights of petitioner not being involved in the divorce suit nor attempted to be disposed of in the divorce decree. Upon a trial in the county court judgment was rendered in favor of the defendant administratrix. On appeal and trial de novo in the district court judgment was rendered in favor of appellee for one-half of the fund involved in the suit.
We think the record sustains the finding of the trial court that appellee owned one-half of the fund in controversy, and there is nothing in the record to indicate that the interest of appellee was liable for any debts contracted by her former husband during the existence of the marital relation. Upon these facts the trial court correctly held that appellee was entitled to a judgment for her interest in the fund.
None of the assignments presented in appellant's brief shows any sufficient ground for a reversal of the judgment, and none of them can be sustained.
It follows that the judgment of the court below should be affirmed; and it has been so ordered.
Affirmed.